Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO DRAGONE, JR. and )
EDWARD J. KEARNS, )
)
Designated Trustees of the )
Southwestern Pennsylvania and )
Western Maryland Area )
Teamsters & Employers )
Pension Fund, )
)

Plaintiffs, ) Civil Action No.
)
v. )
)
DIAMOND TECHNOLOGICAL )
GROUP, INC. doing business as )
SOMERSET PLASTICS, )
)
Defendant. )

MELAM

AND NOW, COMES Vito Dragone, Jr. and EdWard J. Kearns, the duly designated
Trustees of the SouthWestern Pennsylvania and Western Maryland Area Teamsters & Employers
Pension Fund, (“Pension Fund”), by and through their attorneys, Wick, Streiff, Meyer, O’Boyle
& Szeligo, P.C., and file this Complaint against Diamond Technological Group, Inc. doing
business as Somerset Plastics, and aver the following:

l. This action is brought to collect a Withdrawal liability assessment and additional
damages arising under the Labor Management Relations Act of 1947, as amended, 29 U.S.C.
§l85 _e_t seg., and under the Employment Retirement Income Security Act of 1974 (“ERISA”), as
amended, 29 U.S.C. §1132 and ll45, and as amended by the Multiemployer Pension Plan

Amendments Act of 1980 (“MPPAA”), 29 U.S.C. §1381 et §§g.

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 2 of 9

2. This Court has original jurisdiction over this action pursuant to Section 4301(c) of
ERISA, 29 U.S.C. §1451(c), and the relief sought is specifically authorized under Sections 502,
515 and 4219(0)(2) of ERISA, 29 U.S.C. §§1132, 1145 and 1399(0)(2).

3. The Pension Fund is administered in Uniontown, Pennsylvania and, pursuant to
Section 4301(d) of ERISA, 29 U.S.C. §1451(d), the proper venue for this action is With the
United States District Court for the Western District of Pennsylvania.

4. Vito Dragone, Jr. and Edward J. Keams (“Plaintiffs”) are the duly designated
Chairrnan Trustee and Secretary and Treasurer Trustee, respectively, of the Pension Fund, Which
is a multiemployer employee benefit trust fund Within the meaning of Sections 3 (3 7), (2), (3)
and 4001(a) (3) of ERISA, 29 U.S.C. §§1002 (37), (2), (3) and 1301 (a) (3). Plaintiffs are duly
authorized to pursue this action on behalf of the Pension Fund, Which has its registered office and
principal place of business located at 112 Morgantown Street, Uniontown, Pennsylvania 15401.

5. The Pension Fund Was established in or about 1955 pursuant to Section 302 of the
Labor Management Relations Act, 29 U.S.C. §414, for the purpose of providing retirement
benefits for eligible employee participants and their beneficiaries as provided under the terms of
collective bargaining agreements between employers, such as Defendant, and certain Teamsters
Local Unions affiliated With the International Brotherhood of Teamsters.

6. Defendant Diamond Technological Group, lnc. (“Defendant”) is a Pennsylvania
corporation, Which Was incorporated on or about June 24, 2010 and, based upon information and
belief, Defendant has a registered office and principal place of business located at 1012 South
Center Avenue, Somerset, Pennsylvania 15501. On or about September 7, 2010, Defendant

registered With the Pennsylvania Corporation Bureau to do business in Pennsylvania under the

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 3 of 9

fictitious name of Somerset Plastics.

7. At all times relevant hereto, Defendant Was an “employer” Within the meaning of
Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Defendant Was engaged in commerce and in an
industry or activity affecting commerce Within the meaning of Sections 3(11) and (12) of ERISA,
29 U.S.C. §§1002 (11) and (12).

8. Defendant entered into certain collective bargaining agreements With Teamsters,
Chauffers, Warehousemen and Helpers Local Union No. 453 of Cumberland Maryland (“Local
45 3”) Whereby Defendant agreed to be and Was a participating employer in the Pension Fund
and, as required by the said collective bargaining agreements, or as a result of duties under
applicable labor-management relations law, Defendant Was obligated to and did make
contributions to the Pension Fund on behalf of its eligible employees until on or about the time
that Defendant Withdrew from the Pension Fund.

9. Defendant signed a Participation Agreement With the Pension Fund, Which Was
effective in or about September, 2010, Whereby Defendant agreed to accept and be bound by the
terms and provisions of the Pension Fund’s Trust Agreement, and the Pension Fund signed the
Participation Agreement and accepted Defendant as a participating employer in the Pension
Fund.

10. On or about January 1, 2018, Defendant’s collective bargaining agreement With
Local 453 expired and Was not renewed As a result, none of the operations conducted by
Defendant on and after that date are covered by the Pension Fund’s Pension Plan (“Covered
Operations”), and there Was a permanent cessation of Defendant’s obligation to contribute to the

Pension Fund.

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 4 of 9

11. As a result of the termination of Defendant’s obligation to contribute to the Pension
Fund, the Pension Fund, consistent with the provisions of MPPAA, determined that Defendant
had completely withdrawn from the Pension Fund as of January 1, 2018, and that Defendant
owed the Pension Fund Withdrawal liability.

12. Pursuant to Section 4912(b)(1) of ERISA, 29 U.S.C. §l399(b)(1), the Pension Fund
assessed withdrawal liability against Defendant and sent to Defendant a certified letter, return
receipt requested, dated April 11, 2018 and entitled “Notice of Withdrawal and Demand for
Payment of Withdrawal Liability” (“Demand Letter”). The Demand Letter advised Defendant
that the Pension Fund had determined that a complete withdrawal by the Defendant from the
Pension Fund had occurred and that Defendant had been assessed withdrawal liability which it
owed to the Pension Fund.

13. In the Demand Letter, the Pension Fund demanded that Defendant pay the
Withdrawal liability in an annual amount of $21,920.30, with monthly installments in the amount
of $1,826.69. The Demand Letter indicated that the withdrawal liability assessment consisted of
240 monthly installments, and that the amount owed for each monthly payment was $l,826.69.

14. One of the documents enclosed with the Demand Letter was a Payment Schedule
setting forth the number (240) and the amount ($1,826.69) of the monthly payments, and a copy
of that Payment Schedule is attached hereto as Exhibit “A”.

15. As set forth in the Demand Letter and pursuant to Section 4219(0)(2) of ERISA, 29
U.S.C. §1399 (c)(2), Defendant was obligated to make the first monthly installment of
withdrawal liability in the amount of $1,826.69 on May 15, 2018.

16. The Pension Fund issued monthly invoices to Defendant for the monthly Withdrawal

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 5 of 9

liability payment on or about May 1, 2018, June 1, 2018, July l, 2018, August 1, 2018,
September 1, 2018, October 1, 2018 and November 1, 2018. As of this date, Defendant has
failed to make any of the required monthly payments for the withdrawal liability that it owes to
the Pension Fund.

17. The Demand Letter stated that, if each payment of withdrawal liability was not made
when due, and if any such payment was not made within sixty (60) days after receipt of written
notice from the Pension Fund of such delinquency, immediate payment of the remaining balance
of the withdrawal liability obligation, plus any accrued interest, would be due.

18. The Demand Letter advised Defendant that, if a delinquency occurred in making the
monthly withdrawal liability payments, Defendant would also be liable to the Pension Fund,
pursuant to Sections 502(g)(2), 515, and 4301 of ERISA, 29 U.S.C. §§1132(g)(2), 1145, and
1451, for additional sums including, but not limited to, liquidated damages equal to twenty
(20%) percent of the amount of the Withdrawal liability due, interest, costs and attorneys’ »fees.

19. The Demand Letter advised Defendant that, if there was any dispute regarding the
determination of the withdrawal liability or the schedule of the demanded payments, Defendant
must comply with the Pension Fund’s review procedures, and a copy of the review procedures
was enclosed with the Demand Letter. The Demand Letter gave notice that any Request for
Review of the withdrawal liability determination, which is submitted under Section 4219
(b)(2)(A), 29 U.S.C. §l399(b)(2)(A), must be received by the Pension Fund within ninety (90)
days from Defendant’s receipt of the Demand Letter.

20. The Demand Letter stated that, notwithstanding possible initiation of the Pension

Fund’s review process for the withdrawal liability assessment, Defendant was still required to

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 6 of 9

make interim, monthly withdrawal liability payments and that any failure to do so Would
constitute a default and result in the assessment of additional fees and costs, as set forth in the
Demand Letter.

21. The Demand Letter specifically stated that the Pension Fund assessed withdrawal
liability against Defendant and gave notice of the withdrawal liability to each and every trade or
business under common control with Defendant, as defined by Section 4001(b) of ERISA, 29
U.S.C. §1301 (b)(l). The Demand Letter stated that all members of Defendant’s controlled
group are jointly and severally responsible for Defendant’s withdrawal liability.

22. The Demand Letter was delivered to Defendant on April 16, 2018, and the certified
receipt for the Demand Letter was signed by a representative of Defendant on that date.

23. By letter dated July 10, 2018, Defendant filed with the Pension Fund a timely
Request for Review and set forth Defendant’s objections to the Withdrawal liability assessment
~ that the Pension Fund had issued to Defendant.

24. By letter dated July 30, 2018, counsel for the Pension Fund advised Defendant that
Defendant’s Request for Review had been denied by the Trustees of the Pension Fund and set
forth the basis for the Trustees’ decision. The letter also informed Defendant that, pursuant to
ERISA 4221(a)(1)(A), 29 U.S.C. §1401(a)(l)(A), the letter triggered the applicable deadlines
providing for the initiation of arbitration regarding the withdrawal liability assessment issued to
Defendant.

25. The 60 day time period for Defendant to file for or demand arbitration of any issue
involving its withdrawal liability assessment expired on or about September 30, 2018.

26. Defendant and/or any member of Defendant’s controlled group has failed to request

Case 2:18-Cv-01554-P.]P Document 1 Filed 11/16/18 Page 7 of 9

arbitration of any issue involved with the withdrawal liability assessment and, pursuant to
Section 4221(b)(1) of ERISA, 29 U.S.C. §l401(b)(1), the withdrawal liability of Defendant has
become fixed and established as assessed by the Pension Fund.

27. Defendant and/or any member of Defendant’s controlled group has failed to make
any monthly withdrawal liability payments as invoiced by the Pension Fund for the months of
May, June, July, September, October and November, 2018.

28. Pursuant to Section 4219 (c)(5) of ERISA, 29 U.S.C. §1399 (c)(5), by letter dated
May 23, 2018 (“Delinquency Letter”), the Pension Fund notified Defendant that Defendant was
delinquent in the payment of the required withdrawal liability monthly payments and requested
that Defendant remit all withdrawal liability payments which were outstanding

29. The Delinquency Letter advised that, in the event that Defendant’s account was not
brought up to date and the delinquency cured within sixty (60) days, Defendant’s delinquency
would be brought before the Pension Fund’s Trustees, and Defendant may be liable for additional
damages, such as interest, liquidated damages, attorneys’ fees and court costs, as authorized by
Section 502(g)(2) of ERISA.

30. To date, Defendant and/or any member of Defendant’s controlled group has not paid
to the Pension Fund any of the monthly withdrawal liability payments set forth on the Payment
Schedule, and Defendant has failed to cure its delinquency, which delinquency is, at this time, in
the amount of $10,960.14. In addition, there is a substantial likelihood that, since Defendant has
represented to the Pension Fund’s representative that Defendant has liabilities which are past due
and that Defendant does not have the financial assets to make the monthly withdrawal liability

payments, Defendant will be unable to pay its withdrawal liability assessment Consequently, in

Case 2:18-cv-01554-P.]P Document 1 Filed 11/16/18 Page 8 of 9

accord With Section 4219(c)(5), 29 U.S.C. §1399 (c)(5), Defendant is in default, the monthly
withdrawal liability set forth in the Payment Schedule is accelerated, and the entire amount of
Defendant’s assessed withdrawal liability in the amount of $438,405.60 is due and owing to the
Pension Fund.

31. Under the rules adopted by the Pension Fund, interest accrues on delinquent
withdrawal liability payments at the rate of one and one-half (11/2%) percent per month.

32. Pursuant to the Pension Fund’s Trust Agreement and the rules adopted by the
Pension Fund, and as authorized by Sections 502 (g)(2), 515 and 4301 of ERISA, 29 U.S.C.
§§1132 (g)(2), 1145 and 1451, Defendant is liable to the Pension Fund for the following: (a) the
payment of interest at the rate of l‘/z% per month on the delinquent withdrawal liability of`
$438,405.60 from the due date of the first payment which was not timely made, which first
payment was due May 15, 2018, and (b) liquidated damages equal to ten (10%) percent of the
withdrawal liability. In addition, the Pension Fund is entitled to receive payment for its
reasonable attorneys’ fees and court costs incurred in this action.

WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment
against Defendant Diamond Technological Group, lnc. doing business as Somerset Plastics and
in favor of the Plaintiffs for the following:

A. The entire assessed withdrawal liability of $438,405.60;

B. lnterest at the rate of 11/2 % per month on Defendant’s delinquent Withdrawal
liability obligation and calculated from May 15, 2018;

C. Liquidated damages equal to ten (10%) percent of Defendant’s withdrawal

liability obligation, Which liquidated damages amount to $43,840.56;

Case 2:18-cv-01554-P.]P Document 1 Filed 11/16/18 Page 9 of 9

D. Reasonable attorneys’ fees;
E. Court costs incurred by Plaintiffs in connection with this action; and

F. Such other relief as this Honorable Court deems just and appropriate

WlCK, STREIFF, MEYER,
O’BOYLE & SZELIGO, P.C.

/s/ David M. O’Boyle
Vincent P. Szeligo

PA ID No. 28967
Email: vszeligo@wsmoslaw.com
David M. O’Boyle
PA ID No. 23948
Email: dobovle@wsmoslaw.com
1450 Two Chatham Center
112 Washington Place
Pittsburgh, PA 15219-3455
Phone: 412-765-1600

Attomeys for Plaintiffs

